Citation Nr: 9931935	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-20 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for low back strain, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement (NOD) as 
to that decision was received in July 1998, and a statement 
of the case was issued in October 1998.  A substantive appeal 
was received in December 1998.  The veteran's July 1998 NOD 
also indicated he wished to appeal the denials of increased 
ratings for service-connected bilateral knee conditions and a 
right inguinal hernia scar.  His December 1998 substantive 
appeal, however, addressed only the low back rating issue, 
and the only issue certified to the Board is as set forth on 
the first page of this decision.  The record also shows that 
the veteran requested at personal hearing at the RO, but he 
failed to appear for a scheduled hearing. 


FINDING OF FACT

Symptomatology associated with the veteran's service-
connected low back strain results in no more than 
characteristic pain on motion. 


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for the veteran's service-connected low back strain 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his service-connected low back strain 
disability is more severe than currently rated.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Accordingly, the Board finds the 
veteran's increased rating claim to be well-grounded.  After 
reviewing the record which includes VA outpatient and 
examination reports and private medical records, the Board 
also finds that the duty to assist the veteran with this 
claim has been met and that no further development is 
required.  38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155.  
Although the history of a disability must be considered, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

On VA examination in November 1992, the veteran complained of 
constant low back pain without radiation.  Low back 
tenderness was noted on clinical examination, but there was 
no evidence of muscle spasm and no neurological deficit.  
Radiological examination revealed partial sacralization at L-
5; the spaces above L-5 were reported to be normal.  The 
record does not include any subsequent medical records 
pertinent to the low back until 1996.  A February 1996 
medical record documents an injury to the low back related to 
pushing a car.  Documentation dated in August 1997 refers to 
another low back lifting injury at work and a motor vehicle 
accident in September 1997.

During a November 1997 VA orthopedic examination the examiner 
indicated the veteran was unable to tolerate completion of 
the interview or examination because of an acute process and 
significant pain.  He was observed to have severe difficulty 
ambulating from the waiting room to the examination room; his 
gait was noted to be slow, painfully unsteady, and he almost 
fell at one point.  During the interview he was unable to sit 
for more than a few minutes without changing positions or 
standing.  Several times he lurched forward and moaned with 
pain.  There are no examination findings or diagnosis in this 
report.  The examiner indicated the examination would be 
rescheduled when the veteran was able to tolerate full 
examination.

During a March 1998 VA examination the veteran indicated he 
had been receiving treatment at a private facility due to his 
work related back injury, which, by the available records, 
appears to have been to his cervical spine.  The veteran 
related his back problems had affected his employment, but 
again, this appears to be in regard to the work-related, 
rather than the service-connected, back problems.  Upon 
physical examination the veteran complained of back pain with 
all joints of the spine.  No obvious swelling, deformity, 
malunion, or subluxation of any joint was noted.  Musculature 
of the back was noted to be well developed.  Tenderness to 
palpation was noted over L4-5 and S1-2.  Forward flexion was 
found to be 30 degrees, backward extension was 12 degrees, 
left lateral flexion was 30 degrees, and right lateral 
flexion was 35 degrees.  The veteran was noted to be unable 
to do rotation, straight leg raises, or to lay flat, with 
legs extended, due to complaints of pain.  He would pull his 
knees into a flexed position by grasping the hamstring area 
and bringing his left forward.  Pain was evidenced by sudden 
changes in position, grimacing, guarding and verbalization.  
The examiner indicated an October 1997 MRI (magnetic 
resonance imaging) report indicated some disc space 
desiccation, without narrowing, on L4-5 and disc space 
narrowing at L5-S1, suggesting a possible transitional 
lumbosacral junction.  There was an incidental note of sacral 
Tarlov's cyst.  There was also additional minimal posterior 
vertebral body osteophytosis and disc bulge evident at L1-2, 
and mild disc bulge at L4-5, with flattening of the posterior 
disc margin.  The report noted that a proposed addendum was 
postponed due to non-receipt of private treatment records, 
even though they had been requested.  The diagnoses were 
degenerative disc disease, lumbar spine, and chronic pain 
syndrome, lumbar spine.

An April 1998 VA medical opinion recounts the veteran's 
inservice history of getting in a fight with a sergeant and 
sustaining an injury to his back.  Examination at that time 
was noted to be basically unremarkable and X-rays were noted 
to be within normal limits.  Upon discharge a physical 
examination was noted to reveal normal range of motion, 
negative X-rays, and no radiculopathy or leg pain.  The 
physician indicated the veteran was involved in a motor 
vehicle accident August 1997.  The physician indicated that 
at that time the veteran did complain of some increased pain 
in the lower back associated with that accident, but no 
radiculopathy.  An MRI scan was noted to show a bulging disc.  
The physician, after a review of the medical record, 
indicated it was his opinion that the increased back pain was 
secondary to the motor vehicle accident, the bulging disc was 
secondary to the accident, and neither were related to the 
service-connected low back strain.

After reviewing the record, the Board does not doubt that the 
veteran experiences low back symptomatology.  However, it 
appears clear that such symptoms are, in the view of trained 
medical personnel, attributable to post-service injuries and 
not to the originally service-connected low back strain.  
Significantly, the April 1998 VA medical opinion relates all 
current low back symptomatology to the veteran's non-service 
connected residuals of a motor vehicle accident, rather than 
his service-connected residuals of low back strain.

Disabilities of the spine are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5285-5295.  Under DC 
5292, which evaluates limitation of motion of the lumbar 
spine, a moderate limitation warrants a 20 percent rating, 
and a slight limitation warrants a 10 percent rating.  
However, no limitation of motion, due to the service-
connected disability, has been shown.  DC 5293, which 
evaluates intervertebral disc syndrome, is not applicable, as 
the veteran's service-connected residuals of a low back 
strain have not been shown to include this symptomatology.  
Under DC 5295, which evaluates lumbosacral strain, a severe 
strain, with listing of the whole spine to opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, a loss of lateral motion 
with osteo-arthritic changes, or a narrowing or irregularity 
of the joint space, or some of the above with abnormal 
mobility on forced motion, warrants a 40 percent rating; with 
muscle spasm on extreme forward bending, and a loss of 
lateral spine motion, unilateral, in the standing position, 
warrants a 20 percent evaluation.  With only characteristic 
pain on motion, a 10 percent rating is warranted.  As the 
medical evidence does not show objective confirmation of 
muscle spasm on extreme forward bending, and a loss of 
lateral spine motion, unilateral, in the standing position, 
due to the service-connected low back disability, a 20 
percent rating under this code is not warranted.  The 
evidence clearly shows that prior to the post-service 
accidents, the veteran suffered from low back pain, but the 
current 10 percent rating already contemplates such pain.

As a fractured vertebra, ankylosis, limitation of motion of 
the lumbar spine, or sacro-iliac injury and weakness have not 
been shown to be symptoms of the service-connected residuals 
of a low back strain, a rating under DC's 5285, 5286, 5292, 
or 5294 is not warranted.

The United States Court of Appeals for Veterans Claims has 
held that, in rating musculoskeletal disabilities, the Board 
is required to consider assigning a higher rating (in a case 
where the rating has been assigned in accordance with a 
diagnostic code based on limitation of motion) when there is 
greater limitation of motion from pain on use during flare-
ups.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  
Additional impairment during exacerbations, or flare-ups, of 
the veteran's service-connected residuals of low back strain, 
however, have not been demonstrated.  There is no medical 
evidence to show that any other symptom of the service-
connected disability, including weakness or incoordination, 
results in additional functional impairment to a degree that 
would support a higher rating under any of the above codes.  
There is, therefore, no basis for the assignment of a 
schedular rating in excess of 10 percent for the veteran's 
lumbar disorder.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 
4.40, 4.45, 4.59; DeLuca, supra.

Again, the totality of the evidence does not show an increase 
in symptomatology attributable to the service-connected low 
back disability as opposed to the post-service injuries.  As 
the Board has found that the preponderance of the evidence 
indicates that the veteran does not meet the criteria for a 
20 percent rating, his request for an increased rating for 
residuals of a low back strain must be denied.  That 
determination is based on application of the pertinent 
provisions of VA's rating schedule.  Additionally, as noted 
above, the Board finds no indication that the veteran's low 
back disability is so unusual or exceptional that the regular 
schedular standards are inadequate to evaluate that 
disability.  In this regard, the Board notes that there has 
been no showing that veteran's low back disability, standing 
alone, has caused marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization.  As to the 
veteran's complaints, in the March 1998 VA examination 
report, of his low back symptomatology interfering with his 
employment, as the April 1998 VA medical opinion determined 
all current symptomatology was attributable to the non-
service connected disability, rather than the service-
connected disability, there is no evidence that the veteran's 
employment has been affected by his service-connected 
disability.  In the absence of such factors as those noted 
above, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

